 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                      ***
 6
      COLLEEN HARRINGTON, an                                 Case No. 2:18-cv-00009-APG-BNW
 7    Individual,
 8                           Plaintiff,                      ORDER
 9          v.
10    STATE OF NEVADA, ex rel., et al.,
11                           Defendants.
12

13

14          Presently before the court is Plaintiff’s counsel’s motion to withdraw as attorneys for
15   Plaintiff, Colleen Harrington (ECF Nos. 43, 44), filed on December 20, 2019.
16          Having reviewed and considered the motion, and good cause appearing, the court will
17   grant the motion to withdraw. Plaintiff must file a notice advising the court whether she will
18   represent herself or proceed pro se by January 22, 2020. Plaintiff is advised that unless and until
19   she retains a new attorney, she is responsible for all deadlines in this case.
20          IT IS THEREFORE ORDERED that HKM Employment Attorneys and Mullins and
21   Trenchak Attorneys at Law’s Joint Motion to Withdraw As Attorneys of Record (ECF Nos. 43,
22   44) is GRANTED.
23          IT IS FURTHER ORDERED that HKM Employment Attorneys and Mullins and
24   Trenchak Attorneys at Law must both serve a copy of this order, as well as ECF No. 41
25   (Scheduling Order), on Ms. Harrington and must file proof of that service by January 30, 2019.
26          IT IS FURTHER ORDERED that HKM Employment Attorneys and Mullins and
27   Trenchak Attorneys at Law must file a notice containing Plaintiff’s last known address by
28   January 30, 2019 so that the docket may be updated.
 1          IT IS FURTHER ORDERED that on or before January 22, 2020, Ms. Harrington must

 2   file a written notice stating whether she intends to represent herself in this case. This requirement

 3   will be automatically vacated if a new attorney enters an appearance on behalf of Ms. Harrington

 4   by January 22, 2020.

 5

 6          DATED: December 23, 2019

 7

 8
                                                           BRENDA WEKSLER
 9                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 2 of 2
